DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
Applicant’s amendments, filed 04/15/2021 to claims 1, 5,6,14 and 18 are accepted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. (US 2012/0232847).
Regarding Claim 1. Horton teaches a data collection and processing system, comprising (fig. 2A-2C; [0018]-[0024]): 
a plurality of variable groups of industrial sensor inputs operationally coupled to an industrial environment (analog sensor 1…N: fig. 2A-2C; [0019] ); 
a multiplexer (MUX) (221)communicatively coupled to the plurality of variable groups of industrial sensor inputs (analog sensor 1…N: fig. 2A-2C) and structured to (high measurement range  sensor: [0023]);
 and a controller configured(140) to continuously monitor analog data received by the multiplexer from a second industrial sensor input of the plurality of variable groups of industrial sensor inputs (high accuracy and low measurement range: [0023]) while the first industrial sensor input is selected (at high dynamic situations it switches to high measurement range  sensor : [0023], abstract), wherein continuously monitoring comprises adaptively scheduling data collection of the multiplexer in response to the analog data ([0018]-[0024]).

Regarding Claim 14. Horton teaches a method of data collection, the method comprising (fig. 2A-2C; [0018]-[0024]): 
receiving, using a multiplexer communicatively coupled to a plurality of variable groups of industrial sensor inputs, the industrial sensor inputs operationally coupled to an industrial environment (analog sensor 1…N: fig. 2A-2C; [0019] ); 
and continuously monitoring analog data of a portion of the plurality of variable groups of industrial sensor inputs received by the multiplexer(221) while the portion is not selected by the multiplexer (high measurement range  sensor : [0023])) wherein continuously monitoring comprises adaptively scheduling data collection of the multiplexer in response to the analog data([0018]-[0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 2012/0232847) in view of McNabb et al.(US 5,884,224).

Regarding Claims 2 and 15. Horton silent about the controller is further configured to use smart route changes based on one of incoming data or alarms, and to provide simultaneous dynamic data from the plurality of variable groups of industrial sensor inputs in response to the one of incoming data or alarms.
McNabb further teaches the controller is further configured to use smart route changes (i.e. selectively configure communication) based on one of incoming data or alarms, and to provide simultaneous dynamic data from the plurality of variable groups of industrial sensor inputs in response to the one of incoming data or alarms (selectively configure communication between microcomputer 44 and sensor 38: col. 13, lines 7-20, l. 33-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Horton, the controller is further configured to use smart route changes based on one of incoming data or alarms, and to .

Claims 3, 8,13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 2012/0232847) in view of Bouse et al.( US 2004/0019461).

Regarding Claims 3 and 16. Horton does not explicitly teach the controller is further configured to determine a smart operational deflection shape (ODS) of a component of the industrial environment in response to the plurality of variable groups of industrial sensor inputs.
However, Bouse teaches the controller is further configured to determine a smart operational deflection shape (ODS) of a component of the industrial environment in response to the plurality of variable groups of industrial sensor inputs (balance, alignment, bearing condition, electrical condition, and cavitation: abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Horton, the controller is further configured to determine a smart operational deflection shape (ODS) of a component of the industrial environment in response to the plurality of variable groups of industrial sensor inputs, as taught by Bouse, so as to an efficient way to control the machines in compact and inexpensive way.

Regarding Claims 8 and 19. Horton does not explicitly teach the controller is further configured to perform machine pattern analysis based on a selected plurality of the plurality of variable groups of industrial sensor inputs, wherein the machine pattern analysis comprises anticipated state information for the industrial environment.
However, Bouse further teaches the controller (96: fig. 2) is further configured to perform machine pattern analysis based on a selected plurality of the plurality of variable groups of industrial sensor inputs (fig.4), wherein the machine pattern analysis comprises anticipated state information (i.e. report) for the industrial environment ([0047]-[0129]; fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Horton, the controller is further configured to perform machine pattern analysis based on a selected plurality of the plurality of variable groups of industrial sensor inputs, wherein the machine pattern analysis comprises anticipated state information for the industrial environment, as taught by Bouse, so as to an efficient way to control the machines in compact and inexpensive way.

Regarding Claim 13. The Horton doesn’t explicitly teach the controller is further configured to implement a distributed ledger, the distributed ledger including at least a portion of the data from the plurality of variable groups of industrial sensor inputs.
(fig. 4; table 1 : [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Horton, the controller is further configured to implement a distributed ledger, the distributed ledger including at least a portion of the data from the plurality of variable groups of industrial sensor inputs, as taught by Bouse, so as to an efficient way to control the machines in compact and inexpensive way.

Regarding Claim 20. The Horton doesn’t explicitly teach the controller is further configured to implement a self-organizing data marketplace, the self-organizing data marketplace including at least a portion of the data from the plurality of variable groups of industrial sensor inputs.  
Bouse further teaches the controller is further configured to implement a self-organizing data marketplace(fig.4), the self-organizing data marketplace including at least a portion of the data from the plurality of variable groups of industrial sensor inputs(fig. 4; [0132]-[0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Horton, the controller is further configured to implement a self-organizing data marketplace, the self-organizing data marketplace including at least a portion of the data from the plurality of variable groups .

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton, as applied on claim 1, further in view of Hildebrand et al.( US 2011/0208361)

Regarding Claims 4 and 17. The Horton does not explicitly teach the controller is further configured to utilize a transfer function to determine a relative phase of a first one of the industrial sensor inputs to a second one of the industrial sensor inputs.
However, Hildebrand teaches the controller is further configured to utilize a transfer function to determine a relative phase of a first one of the industrial sensor inputs to a second one of the industrial sensor inputs (balancers 80 and 82 sense vibration and make imbalance adjustments, the software, the controller 36 determines the magnitude and phase angle of the required imbalance correction:[0047]; the Examiner considerers “phase angle of the required imbalance correction” to be “relative phase” and software to be “transfer function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horton, the controller is further configured to utilize a transfer function to determine a relative phase of a first one of the industrial sensor inputs to a second one of the industrial sensor inputs, as taught by Hildebrand, so as to monitor accelerometer vibration levels in compact and inexpensive way.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton, as applied on claim 1, further in view of Mc Cleland et al.( US 2015/0151960)

Regarding Claims 5 and 18. Horton further teaches plurality of variable groups of industrial sensor inputs (analog sensor 1…N: fig. 2A-2C; [0019] ).
The Horton does not explicitly teach the controller is further configured to identify, for one of the plurality of industrial sensor inputs, one of a sensor overload (i.e. current over load) and a sensor saturation.
Mc Cleland teaches the controller is further configured to identify, for one of the plurality of industrial sensor inputs, one of a sensor overload (i.e. current over load) and a sensor saturation( i.e. short)([0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horton, the controller is further configured to identify, for one of the plurality of industrial sensor inputs, one of a sensor overload (i.e. current over load) and a sensor saturation, as taught by Mc Cleland, so as to communicate data received from the sensors through the communication bus to the remote monitoring unit, thus preventing unnecessary current from being drawn to preserve battery life in compact and inexpensive way.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton, as applied on claim 1, further in view of Birchak et al.( US 5,924,499)

Regarding Claim 6. Horton further teaches plurality of variable groups of industrial sensor inputs (analog sensor 1…N: fig. 2A-2C; [0019]).
The Horton does not explicitly teach at least one of the plurality of industrial sensor inputs comprises an inclinometer or a radio frequency (RF) identification.
However, Birchak teaches at least one of the plurality of industrial sensor inputs comprises an inclinometer or a radio frequency (RF) identification (inclinometer: col. 7, l. 65-col. 8, l. 14; x: fig. 4; col. 8, l.66-col. 9, l.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horton, at least one of the plurality of industrial sensor inputs comprises an inclinometer or a radio frequency (RF) identification, as taught by Birchak, so as to amplify the signals and reduce noise in compact and inexpensive way.

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton, as applied on claim 1, further in view of Ordanis et al.( US 2015/0355245)

Regarding Claim 7. The Horton does not explicitly teach a cloud-based storage communicatively coupled to the multiplexer, and wherein the controller is further configured to selectively communicate at least a portion of the analog data  to the cloud-based storage.
However, Ordanis teaches a cloud-based (i.e. internet) storage (30: fig.3) communicatively coupled to the multiplexer (20(24): fig. 2-3), and wherein the controller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horton, a cloud-based storage communicatively coupled to the multiplexer, and wherein the controller is further configured to selectively communicate at least a portion of the analog data of the plurality of variable groups of industrial sensor inputs to the cloud-based storage, as taught by Ordanis, so as to analyze electrical measurements in compact and inexpensive way.

Regarding Claim 9. The modified Horton does not explicitly teach the controller is further configured to operate a cloud-based policy automation engine for the industrial environment.
However, Ordanis teaches the controller is further configured (20(26): fig. 2-3) to operate a cloud-based policy automation engine (30: fig. 3) for the industrial environment ([0031]-[0034], [0039]-[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horton, the controller is further configured to operate a cloud-based policy automation engine for the industrial environment, as taught by Ordanis, so as to analyze electrical measurements in compact and inexpensive way.

Regarding Claim 10. The modified Horton does not explicitly teach the cloud-based policy automation engine comprises at least one of: a sensor selection of the plurality of variable groups of industrial sensor inputs; a sensor deployment of the plurality of variable groups of industrial sensor inputs; a sensor fusion of the plurality of variable groups of industrial sensor inputs; and a data storage profile of the plurality of variable groups of industrial sensor inputs.
However, Ordanis teaches the cloud-based policy automation engine comprises at least one of (30: fig. 3): a sensor selection of the plurality of variable groups of industrial sensor inputs (selected information:[0033]); a sensor deployment of the plurality of variable groups of industrial sensor inputs (channel ID associated with sesnor: [0034]); a sensor fusion of the plurality of variable groups of industrial sensor inputs (FFT: [0038]); and a data storage profile of the plurality of variable groups of industrial sensor inputs (flat files: [0044], [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horton, he cloud-based policy automation engine comprises at least one of: a sensor selection of the plurality of variable groups of industrial sensor inputs; a sensor deployment of the plurality of variable groups of industrial sensor inputs; a sensor fusion of the plurality of variable groups of industrial sensor inputs; and a data storage profile of the plurality of variable groups of industrial sensor inputs, as taught by Ordanis, so as to analyze electrical measurements in compact and inexpensive way.

Claims 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of in view of Ordanis, as applied on claim 7, further in view of Bouse.

Regarding Claim 11. The modified Horton doesn’t explicitly teach the controller is further configured to implement a self-organizing data marketplace, the self-organizing data marketplace including at least a portion of the data from the plurality of variable groups of industrial sensor inputs.  
Bouse further teaches the controller is further configured to implement a self-organizing data marketplace(fig.4), the self-organizing data marketplace including at least a portion of the data from the plurality of variable groups of industrial sensor inputs(fig. 4; [0132]-[0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Horton, the controller is further configured to implement a self-organizing data marketplace, the self-organizing data marketplace including at least a portion of the data from the plurality of variable groups of industrial sensor inputs, as taught by Bouse, so as to an efficient way to control the machines in compact and inexpensive way.

Regarding Claims 12. Bouse further teaches the controller is further configured to implement a self-organizing data pool based on at least one of: sensor utilization, data utilization, or yield metrics (table 1: [0132]-[0144]).

Response to Argument 
Applicant’s arguments, Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I

Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864